DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9984706.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.

Claims of the patent				Claims of the application
A method of detection of voice activity in audio data, the method comprising: obtaining audio data; segmenting the audio data into a plurality of frames; calculating a plurality of features for each frame, wherein each of the plurality of features, comprises a different measurement of the energy of the audio data in the frame; combining the plurality of features mathematically to form an activity probability for each frame, wherein the activity probability for each frame corresponds to the likelihood that the frame contains speech; calculating, for each frame, a moving average of the activity probability, wherein the moving average for a particular frame is the average of the activity probabilities of group of consecutive frames including the particular frame; selecting, for each frame, a threshold, wherein the selection for a particular frame depends on the threshold selected for a frame prior to the particular frame; comparing, for each frame, the calculated moving average and the selected threshold; based on the comparison for each frame either (i) marking the frame as a boundary between speech and non-speech or (ii) not marking the frame; identifying speech and non-speech segments in the audio data based on the marked frames; and deactivating subsequent processing of non-speech segments in the audio data to save computational bandwidth.


2. The method of detection of voice activity in audio data of claim 1, wherein the calculating a plurality of features for each frame includes calculating an overall energy speech probability for each frame.
3. The method of detection of voice activity in audio data of claim 1, wherein the calculating a plurality of features for each frame includes calculating a band energy speech probability for each frame.
4. The method of detection of voice activity in audio data of claim 1, wherein the calculating a plurality of features for each frame includes calculating a spectral peakiness speech probability for each frame.
5. The method of detection of voice activity in audio data of claim 1, wherein the calculating a plurality of features for each frame includes calculating a residual energy speech probability for each frame.
6. The method of detection of voice activity in audio data of claim 1, wherein the obtaining step includes obtaining a set of audio data in segmented form.
Claim 1 above anticipate claim 12 of the application.













All other claims are similar to the above claims.

A computing system, comprising: a processor having an input port for receiving audio data; and a storage system comprising a storage medium readable and in communication with the processor such that the processor is capable of retrieving and executing instructions stored on the storage medium; the processor comprising: circuitry capable of executing the instructions retrieved from the storage medium to calculate an activity probability Q for the audio data based on values calculated based on energy features of the audio data; and an output port providing the activity probability Q to an external device.















 
    PNG
    media_image1.png
    498
    601
    media_image1.png
    Greyscale
  
6. The computing system of claim 1, wherein residual energy 
    PNG
    media_image2.png
    59
    246
    media_image2.png
    Greyscale
  


















12. The computing system of claim 1, wherein the processor circuitry is capable of executing the instructions retrieved from the storage medium to segment the audio data into a sequence of frames, calculate the activity probability for each frame in the sequence, wherein the activity probability corresponds to a probability that the frame contains speech; determine, frame-by-frame, a state of each frame in the sequence as either speech or non-speech by comparing a moving average of activity probabilities for a group of frames, including the frame, to a selected threshold, wherein the selected threshold for a particular frame depends on the determined state of a frame proceeding the particular frame in the sequence, identify non-speech segments in the audio data based upon the determined states of the frames; and deactivate subsequent processing of the non-speech segments in the audio data.  



Claims 1, 12-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10665253.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.

Claims of the patent				Claims of the application
A method for identifying non-speech segments in audio data to avoid processing the non-speech segments, the method comprising: obtaining audio data; segmenting the audio data into a sequence of frames; calculating an activity probability for each frame in the sequence, wherein the activity probability corresponds to a probability that the frame contains speech; determining, frame-by-frame, a state of each frame in the sequence as either speech or non-speech by comparing a moving average of activity probabilities for a group of frames, including the frame, to a selected threshold, wherein the selected threshold for a particular frame depends on the determined state of a frame proceeding the particular frame in the sequence; identifying non-speech segments in the audio data based upon the determined states of the frames; and deactivating subsequent processing of the non-speech segments in the audio data; wherein the selected threshold for a frame following a non-speech frame is a maximum activity probability, which the moving average must exceed for the state of the frame to be determined as speech.
Claim 1 above anticipates claims 12-14 of the application.
3. The method according to claim 1, further comprising: identifying speech segments in the audio data based upon the determined states of the frames; and activating subsequent processing of the speech segments in the audio data.









Claim 1 above anticipate claims 13-15 of the application.









10. The method according to claim 9, wherein the overall energy speech probability, the band energy speech probability, the spectral peakiness probability and the residual energy speech probability each have a value between 0 and 1, wherein 0 corresponds to non-speech and 1 corresponds to speech.
11. The method according to claim 10, wherein the activity probability is the square root of the band energy speech probability multiplied by the largest of the overall energy probability, the spectral peakiness probability, and the residual energy probability.
2. The method according to claim 1, wherein each non-speech segment corresponds to audio data in one or more consecutive non-speech frames bordered in the sequence by speech frames.


All other claims are similar to the above claims.

A computing system, comprising: a processor having an input port for receiving audio data; and a storage system comprising a storage medium readable and in communication with the processor such that the processor is capable of retrieving and executing instructions stored on the storage medium; the processor comprising: circuitry capable of executing the instructions retrieved from the storage medium to calculate an activity probability Q for the audio data based on values calculated based on energy features of the audio data; and an output port providing the activity probability Q to an external device.













12. The computing system of claim 1, wherein the processor circuitry is capable of executing the instructions retrieved from the storage medium to segment the audio data into a sequence of frames, calculate the activity probability for each frame in the sequence, wherein the activity probability corresponds to a probability that the frame contains speech; determine, frame-by-frame, a state of each frame in the sequence as either speech or non-speech by comparing a moving average of activity probabilities for a group of frames, including the frame, to a selected threshold, wherein the selected threshold for a particular frame depends on the determined state of a frame proceeding the particular frame in the sequence, identify non-speech segments in the audio data based upon the determined states of the frames; and deactivate subsequent processing of the non-speech segments in the audio data.  

13. The computing system of claim 12, wherein the selected threshold for a frame following a non-speech frame is a maximum activity probability, which the moving average must exceed for the state of the frame to be determined as speech.  
14. The computing system of claim 12, wherein the selected threshold for a frame following a speech frame is a minimum activity probability, which the moving average must be below for the state of the frame to be determined as non-speech.  
15. The computing system of claim 12, wherein the activity probability for a frame is a combination of a plurality of different speech probabilities computed using the audio data of the frame. 

17. The computing system of claim 16, wherein the overall energy speech probability, the band energy speech probability, the spectral peakiness probability and the residual energy speech probability each have a value between 0 and 1, wherein 0 corresponds to non- speech and 1 corresponds to speech.  


18. The computing system of claim 17, wherein the activity probability is the square root of the band energy speech probability multiplied by the largest of the overall energy probability, the spectral peakiness probability, and the residual energy probability.  


19. The computing system of claim 12, wherein each non-speech segment corresponds to audio data in one or more consecutive non-speech frames bordered in the sequence by speech frames.  
20. The computing system of claim 19, wherein each speech segment corresponds to audio data in one or more consecutive speech frames bordered in the sequence by non-speech frames.




Claim Objections
Claims 3-6 and 8-10 are objected to because of the following informalities: all variables and notations must be defined in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braho et al. (USPG 2014/0278391, hereinafter referred to as Braho).

Regarding claim 1, Braho discloses a computing system, comprising: a processor having an input port for receiving audio data (figures 2-4); and a storage system comprising a storage medium readable and in communication with the processor such that the processor is capable of retrieving and executing instructions stored on the storage medium (figures 2-4); the processor comprising: circuitry capable of executing the instructions retrieved from the storage medium to calculate an activity probability Q for the audio data based on values calculated based on energy features of the audio data (paragraphs 127-134, signal classification confidence values are determined based on energy metric of the signal); and an output port providing the activity probability Q to an external device (paragraph 119, “At 518, information is selectively provided for output. … include one or more of: classifications, confidence values, digitized audio signals or frames, autocorrelation coefficients, or other information or metadata associated with the digitized audio”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Braho in view of Visser et al. (USPG 2011/0264447, hereinafter referred to as Visser).

Regarding claim 2, Braho fails to explicitly disclose, however, Visser teaches the computing system of claim 1, wherein the energy features of the audio data include band energy, overall energy, energy peakiness, and residual energy (paragraph 112; energy peakiness can be interpreted as a magnitude of a change in each factor).
Since Braho and Visser are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of including various energy features of the audio.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).








Claims 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Braho in view of Gersho et al. (USPN 6311154, hereinafter referred to as Gersho). 

Regarding claims 3-5, Braho fails to explicitly disclose, however, Gersho teaches 
    PNG
    media_image3.png
    559
    783
    media_image3.png
    Greyscale
(col. 16, lines 25-50 for subband energy and energy peakiness; Note that Hk is merely a filter).
Since Braho and Gersho are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of calculating energy and peakiness of the signal.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Braho in view of Vos (USPG 2010/0174534, hereinafter referred to as Vos).

Regarding claim 6, Braho fails to explicitly disclose, however, Vos teaches the computing system of claim 1, wherein residual energy 
    PNG
    media_image4.png
    59
    247
    media_image4.png
    Greyscale
  
(paragraph 54 calculating residual signal; it is well-known in the art that the residual signal is merely a difference signal between an original signal and a reconstructed signal, and squaring the difference signal is the energy of the difference signal).
Since Braho and Vos are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of calculating the energy of the residual signal.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Son et al. (USPG 2008/0162121) teach a method for classifying signals using adaptive threshold that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656